 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JAVIER ISAIS CHAVEZ,                        Case No. 2:18-09809 DSF (ADS)

12                              Petitioner,

13                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
14   SCOTT FRAUENHEIM, Warden,                   UNITED STATES MAGISTRATE JUDGE

15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all the

18   records and files herein, along with the Report and Recommendation dated September

19   4, 2019, [Dkt. No. 19], of the assigned United States Magistrate Judge.

20         Finding no objections on file, IT IS HEREBY ORDERED:

21         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

22                No. 19], is accepted;

23         2.     The case is dismissed with prejudice; and

24
 1       3.    Judgment is to be entered accordingly.

 2
     DATED: October 28, 2019
 3
                                         Honorable Dale S. Fischer
 4
                                         UNITED STATES DISTRICT JUDGE

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                            2
